 172DECISIONS OF NATIONALLABOR RELATIONS BOARDAmerican Photocopy Equipment CompanyandJosephHill and Robert E. Smith and Maeretha Smith andTommyL.Wheeler.Cases13-CA-9161,13-CA-9162,13-CA-9188, and 13-CA-9395October 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn June 10, 1970, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitledproceeding finding that the Respondent had engagedin and was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief. TheGeneral Counsel filed cross-exceptions to the TrialExaminer's Decision, a supporting brief, and a brief inanswer to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, American PhotocopyEquipment Company, Chicago, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as so modified:1.Substitute the following for paragraph 2(a) ofthe Trial Examiner's Recommended Order:"(a) Offer to Juan Del Pozo and Lydia Del Pozoimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions without prejudice to their seniori-ty or other rights and privileges, and make them wholein the manner set forth in the section entitled `TheRemedy.' "2.The last indented paragraph of the Appendix ismodified to read as follows:WE WILL offer Juan Del Pozo and Lydia DelPozo immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions without preju-dice to their seniority and other rights andprivileges, and make them whole for any loss ofpay suffered as a result of our discriminationagainst them.IRespondent has exceptedto some ofthe credibilityresolutions madeby the TrialExaminer.It is the Board's establishedpolicynot to overrule aTrialExaminer'sresolutionsastocredibilityunlesstheclearpreponderance of all therelevantevidenceconvinces us they areincorrect.Such a conclusionis not warrantedhere.Standard Dry Watt Products, Inc.,9.1NLRB 544, enfd. 188 F.2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner: The complaintas amended 1 alleges that American Photocopy EquipmentCompany, (Respondent or Apeco), had engaged and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the National Labor Relations Act, asamended, 29 U.S.C. 151et.seq.(the Act) among otherthingsby failing and refusing since May 27, 1969, toreinstate Juan Del Pozo and Lydia Del Pozo his wife, twoof Respondent's employees, to their former or substantiallyequivalent positions of employment because they hadceased work concertedly and had gone out on strike for theperiod May 5, 1969, through May 26, 1969, and after theyhadmade unconditional offers to return to work.2Respondent in its answer admits certain facts3 but deniesthe commission of the unfair labor practices, and furtherdenies that the Del Pozos made unconditional offers toreturn.Pursuant to notice, a hearing on the consolidated caseswas held before me on March 2, 3, 4, 5 and 6, 1970 inChicago, Illinois. All parties appeared and were representedby counsel. They were given full opportunity to participate,adduce evidence, examine and cross-examine witnesses and1The originalcomplaint issued on November 28, 1969,upon chargesfiled in CaseNo. 13-CA-9161 by Joseph Hill; Case No. 13-CA-9162 byRobert E.Smith;Case No. 13-CA-9188 byMaeretha Smith;Case No.13-CA-9395 by TommyL.Wheeler.The earliest charge was filed June 5,1969.An orderconsolidating the cases issued on November28, 1969. Thecomplaint was again amended on February 13, 1970.2The final amended complaint listed 16 employees in this category.Prior to the opening of the hearing a settlement was reached as to 14employees.At the hearing,the complaint was again amended to leave onlythe issues involving the reinstatement of the Del Pozos.3Respondent,among other things, admits that an economic strikeoccurred on May 5,1969 at Apeco; and that the Del Pozos have not beenreemployed.186 NLRB No. 33 AMERICAN PHOTOCOPY EQUIPMENT173argue orally.The General Counsel and Respondentssubmitted briefs 4 that have been read and considered.Upon the entire record in the case and from myobservation of the witnesses5 I make the following:FINDINGS OF FACTI.BUSINESS OF RESPONDENTRespondent, a Delaware corporation, maintains itsprincipal office in Evanston, Illinois. There it is, and hasbeen at all times material herein, engaged in themanufacture and sale of copying machines, other businessmachines, and related products.During the course of the past fiscal or calendar year, arepresentative period, Respondent manufactured, sold, andshipped finished products valued in excess of $1,000,000from its plant in Evanston, directly to customers located inStates of the United States other than the State of Illinois.It is found that Respondent is and has been an employerwithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONAt Apeco, some of the supervisors of the Cuban employeesspoke Spanish well enough to converse with the Spanish-speaking employees.In September 1968 the Union started an organizationalcampaign at Respondent's Evanston plant. On May 5,1968, after a union vote on the subject, the Union struckApeco and picketed the plant. Some of the pickets wereemployees. Others were nonemployees. All wore the usualstrike signs. The Cuban employees were split, some stayedat work, some picketed. The strike lasted through May 26.By that time about 120 employees were still out. Of thesesome 21 or 22 employees had been permanently replaced.On May 27, as agreed with the Union, Apeco took back allbut the replaced strikers.Walsh, personnel manager forRespondent, on direct testimony stated that Apeco did notcall the 22 back because they were "those employees thatwere reported to us to have carried on either violence on thepicket line, or what we considered very abusive and vilelanguage." Juan and Lydia Del Pozo were among those notcalled back.C.The Conduct of the Del Pozos on the PicketLineIndustrialWorkers Union, Local #8,affiliated with theLaborers InternationalUnion (the Union)is and has been alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheIssuesThe issue as indicated above is whether the failure toreinstate Juan Del Pozo and his wife Lydia Del Pozo, botheconomic strikers, constitute violations of the Act. Toresolve that issue requires a determination of twoquestions: (a) Did the Del Pozos make an unconditionaloffer to return; (b) Did Apeco fail to reinstate the DelPozos because of Juan's misconduct on the picket line .6B.The Strike at ApecoMany of the Apeco employees involved in this proceed-ing, including the Del Pozos, are recently from Cuba. Theyare Spanish speaking. The majority speak English verypoorly and their understanding of spoken English varies.Testimony was received by the aid of an interpreter. JuanDel Pozo speaks some English, his wife not at all. At therequest of counsel for Respondent, Juan started testifyinginEnglish, but difficulties promptly arose. Respondent'scounsel withdrew his request and the interpreter was used.4The General Counsel moved,at the same time,to correct thetranscript.No objections having been received, the motionis granted.s -The testimonyof all witnesseshas been considered. In evaluating thetestimony of each witness, demeanor was relied upon. In addition,inconsistencies and conflictingevidence were considered. The absence of astatementof resolution of a conflict in specific testimony or, of an analysisof such testimony,does not mean that such did not occur. SeeBishop &Malco, Inc., d/b/a Walker's,159 NLRB 1159, 1161. Further, to the extentthat a witness iscreditedonly in part, it is done upon the evidentiary rulethat itisnot uncommon "to believe some and notallof a witness'testimony."N.LR.B. v. Universal Camera Corporation,179 F. 2d 749, 754(C.A. 2).6Respondentat the hearing asserted as an additional defense that JuanJuan Del Pozo started working at Apeco on January 23,1968. His wife started in July 1968. At the time of the strikeJuan was a group leader working in the warehouse as anorder filler; 7 Lydia worked as a packer of paper rolls. TheDel Pozos were union members and had signed unioncards.Both went on strike on May 5. Juan was on thepicket line every day of the strike. Lydia picketed the firstweek. The rest of the time, she remained at home.To understand the picket line conduct, a brief descriptionof theApecofactory is necessary. The main entrance to theApeco for general employees was on the west side of thebuilding.Opposite this entrance on the other side of thestreetwas an open parking lot used by the employees topark their cars. The practice of the employees was to walkthe distance between the lot and the entrance on arriving ator leaving from work. The parking lot was unfenced. Therewas another employee entrance on the east side of theApeco,' building. This led to a parking lot that was insidethe fence enclosing the company grounds.Starting with the morning of May 5, the Union formed apicket line at various points around the Apeco buildingwith a larger group at the west entrances The first 3 days ofthe strike the employees walked through the picket line. Asthey did so heated exchanges in Spanish and Englishoccurred. Beginning with the fourth day Apeco arrangedthat the working employees arrive in automobiles, keep thewindows of their cars closed to avoid contact with theDel Pozo was responsible as a leader for violence and misconduct of otherstrikers on the picket line. Respondent did not pursue this defense with anyvigor; nor was the defense mentioned in its brief. The record shows thatJuan Del Pozo was used by the Union as a translator,or transmitter ofinstructions to other Spanish-speaking strikers because of his bettercommand of English. Respondent failed to show that he was a director orleader of the pickets; that any violence or misconduct was committed atDel Pozo's command or request; or that he ratified any violence. It isconcluded that this defense has no merit.TDel Pozo was not a supervisor. There is no issue on this question.8Early that morning some violence occurred at the west entrance that isnot pertinent to this hearing. 174DECISIONS OF NATIONALLABOR RELATIONS BOARDpickets, enter the east entrance, park in the east parking lot,and then enter the building. The testimony regarding verbalexchanges after the third day between employees in theclosed cars and the pickets is inconclusive and no findingsthereon are made.Respondent contends that Juan Del Pozo during the first3 days of the strike while on the picket line used vile andabusive language to the working employees as they enteredthe plant. The words spoken in Spanish were "hijo de puta"(son of a whore), "maricon" (homosexual).Witnessestestified to the fact that they heard Del Pozo use thesewords. Del Pozo testified that he used other words but at notime did he use these. In this instance Del Pozo is notcredited.It isfound that he did use the words while on thepicket line.It isfurther found that other pickets used thesewords also. As stated above numerous verbal exchangesoccurred the first 3 days between the working employeesand the pickets. The language used on both sides was ripeand familiar and spoken with an intent to demean theother.9It isfound that this type of language was used byboth sides; that the working employees also used the words"hijo de puta" and "maricon." As to the verbal exchanges,it is found that some were started by the pickets and otherswere started by the working employees. Considerabletestimony went into the record concerning the insulting anddishonorable nature these words would have, or did havewhen directed to a Cuban and the combustible effect theirusewould have among Cubans. However, no specialsignificance or weight is given to this testimony in view of(a) the general usage of these words by the strikers andworking employees during the strike, many of whom wereworking with each other at Apeco at the time of thehearing; and (b) the finding hereafter made that Apeco didnot consider conduct on the picket line as a factor in thereplacement or reinstatement of the strikers.There is no dispute over the conduct of Lydia Del Pozoon the picket line. The first week of the strike she picketed.The next 3 weeks she remained at home. Apeco admits thatshe was guilty of no improper conduct. Apeco contendsthat its refusal to reinstate was based on the fact that herhusband, "Juan Del Pozo was such an outrageously violentand insulting individual" it would just not [have been]tenable, possible to take her back and not him."D.Apeco Early in the Strike knew, or should haveknown that Del Pozo used Insulting and DegradingLanguage on the Picket LineStarting with May 5, Apeco held daily meetings with theworking employees at which the employees reported picketline occurrences and at which Apeco advised the employeeshow to behave relative to the pickets. The workingemployees on other occasions reported to their supervisorsany unusual happening that occurred on their way to andfrom work including the language used by the strikers andthe names of those who used it.10 Apeco by the use of formsobtained in writing the names of strikers who used whatwas called in the form "threatening" language to theworking employees. Walsh testified that the names of seven9 Some other expressions were: Communist, pendejo (idiot), kiss myblack ass, bitches, whores, lambs, mercenaries, slaves, and others.10The Cuban employees reported orally to the Spanish-speakingstrikers occurred most frequently as such offenders. One ofthem was Juan Del Pozo. Accordingly, it is found that fromthe early days of the strike, Apeco knew or should haveknown that Juan Del Pozo was a striker who, while on thepicket line, used insulting and degrading language to theworking employees as they went through the picket line.E.TheDiscontinuanceof the Strike,-the Reinstate-ment Agreementbetween Apecoand the Union onMay 27,1969About 2 or 3 days before the end of the strikeLoewenberg, General Counsel for the Union, called andspoke to Curley, General Counsel of Apeco.11 Loewenbergwas seeking to end the strike and to get the employees backto work as quickly as possible. Curley said there would besome problem with some of the employees because"productionhad been interfered with and [Apeco]wouldn't be able to put them back all at one time." Further,Curley stated that an undetermined number of the strikershad been permanently replaced; that the precise numberwould be checked out with his production people. This wasone of several conversations on this subject that occurredbetween Loewenberg and Curley. Misconduct on the picketline was neither discussed nor touched upon.On May 27 representatives of Apeco and the Union metat the Board's Chicago offices. Present for Apeco wereWilliam P. Treacy, their attorney, General Counsel Curleyand another vice president, Clayton Rothbart. Present forthe Union were Joseph Cicero, their attorney, and BusinessAgent John Serpico. The purpose of the meeting was thesettlement of the strike. The parties felt that there wereissuesthat would best be resolved without the presence of aBoard representative. After he left the meeting, Cicero toldTreacy that "the obvious and first thing was the orderlyreturn to work of the people on the picket line and alsothose who were at home and not picketing.. . . When canwe tell them they were going back?" Treacy said thispresented a problem to Apeco because of two issues: (a)some people were permanently replaced; and (b) prod-uction line interruption would cause a 2 or 3 week delay inthe return of the strikers who had not been replaced. Apecoas in the conversations with Loewenberg was unable toname the employees permanently replaced or the exacttime that production would be resumed. Apeco said thisdata needed to be checked.The discussion continued. During it, the Union urgedApeco to take back all the strikers. Apeco did not agree.Negotiationscontinueduntilan understandingwasreached. Then it was decided to put the agreement inwriting. Treacy started to do so. During the writing, Cicerodemanded that the workers permanently replaced shouldbe given preferential hiring treatment. Treacy answered,"only to the extent of the law." Then, Cicero suggested thelanguage contained in the last two sentences of paragraph 4of the memorandum quoted below. The final agreementinitialledby both parties provided for the mutualsupervisors.11Curley was also vice president-secretary of Apeco, and was present atthe last few days of the hearing. AMERICAN PHOTOCOPY EQUIPMENT175withdrawal of pending unfair labor practice charges; for anNLRB election on June 6, 1969; 12 and for a nonpicketingagreementby the Union. As to the return of the employeesthe agreementstated:Apeco shall call back picketing employees as needed byApeco, it being understood that all except thosepermanently replaced shall be called back and in no lessthan the next three weeks. All those permanentlyreplaced, if they apply for employment at Apeco, shallnot be discriminatedagainst.On the contrary they willbeaccorded all rightsprovided by the law.Though not mentioned in the agreement, the UnionadvisedApeco that it would inform the employees"permanently replaced of their rights and what they coulddo about" them.Several times during the meeting Cicero asked Curley forthe namesof the employees Apeco planned not to takeback. Curley answered- that no list had yet been prepared;that the Company did not know who had been replaced;that certain key people had been replaced whose work hadto be done while the strike was on; and when thelistwasprepared he would mail a copy to Cicero.During the May 27 discussion improper conduct on thepicket line was mentioned once. The reference was to "thequestion of what was going to happen on criminal charges"brought against Serpico.13 As in the discussions withLoewenberg, misconduct on the picket line by employees ofApeco was neither discussed nor touched upon.F.The Del Pozos are Permanently ReplacedBy letter dated May 29, 1969 Apeco sent to the Union thelistof the "names of [22] people who were permanentlyreplaced" after the strike. The names of Juan Del Pozo andhis wife Lydia were included. In a statement delivered to aBoard representative in the latter part of June, 1969, thereplacement date listed for Juan was May 5, 1969. Noreplacement date for Lydia is shown, but the name of herreplacement was given. The replacements for the Del Pozoswere working at Apeco at the time of the hearing.On June 3, 1969, Apeco sent a letter to each of thereplaced strikers including Del Pozo and his wife Lydia 14(1) advising them that their job at Apeco had been filledwith a permanent replacement; (2) enclosing a conversionform should they be interested in converting their grouphospital and surgical program; and (3) advising that theywould get a check later representing their contribution ifthey were a member of Apeco's profit sharing program.1512The election was held.The Union lost.13Not in issue in this proceeding. Serpico was a nonemployee of Apeco.14The General Counsel contends that this letter constituted a dischargeof the Del Pozos and was a separate 8(a)(3) violation of the Act. This iserror.UnderN.L.R.B. v.Mackay Radio and Tel. Co.,304 U.S. 333, 346,Respondent lawfully could replace the Del Pozos. There is no showing thatitdid not do so. As a matter of right as replaced employees, the Del Pozoswere entitled to convert their health insurance programs, and were entitledto the return of their contributions paid into the Apeco profit sharingprogram. The letter of June 3 advised the Del Pozos of their permanentreplacement and of therights which had accrued because of it. Absentadditional facts theJune 3letterdoesnot constitute a violationofthe Act.G.The Del Pozos UnconditionallyApply forReemploymentAbout 1 or 2 weeks after the strike McGovern called theDel Pozos on the telephone. McGovern spoke to Juan;statedApeco was making a survey and that he wanted toknow whether Mrs. Del Pozo wished to return to work.Mrs. Del Pozo through Mr. Del Pozo answered "yes."BecauseMrs. Del Pozo doubted that the call had comefrom McGovern, about a week later Mr. & Mrs. Del Pozowent to Apeco and spoke to McGovern. McGovern toldthem that his orders were "only to ask" if she wanted tocome back. Mrs. Del Pozo gave him the "yes" answer. DelPozo then asked McGovern "what about me." McGoverntold Juan, "I don't know about you."About the middle of June 1969, Juan visited Apeco.'6There he met Walsh, personnel director for his assistantMcGovern. Walsh and Del Pozo spoke. There is a conflictin testimony about this conversation which is resolved infavor of Del Pozo. Walsh and McGovern testified in effectthatDel Pozo told them that he then held a better job,where he was making "better money"; that he would notreturn to Apeco unless he were given a raise and apromotion. Del Pozo testified that he did not discuss goingback to work at Apeco; that he did tell Walsh he regrettednot working for Apeco because he was happy there; that heasked Walsh why "Apeco call all the other persons to returnto the job and no call me?" To which Walsh replied "I don'tknow"; that in response to a question of Walsh's he statedhe was satisfied with his pay at Apeco and further inresponse to Walsh's question told Walsh that he went outon strike to get better wages for the employees and betterworking conditions.Walsh explained in detail the annualreview system of the Company with regard to promotionand increased pay.AlthoughDel Pozo's testimony with regard to hisbehavior on the picket line has not been credited histestimony as to the above conversation is credited. It isnoted that Del Pozo at the time of the conversation wasworking at another job earning approximately 50 cents lessper hour than he had been making at Apeco;17 thatMcGovern testified that Del Pozo said he was making"good money" but only when his attorney questioned thewords "good money" did McGovern change it to "bettermoney." 18 Thus,it seemsunlikely that Del Pozo makingless than his previous salary would demand a raise as acondition for reemployment. Further,McGovern inamplifying his testimony with regard to Del Pozo's allegeddemand for "a promotion" stated that Del Pozo "thoughtthe people . . . were holding him back, the managementwas not given him his just due ... that he had more ability15Thelettervaried asto the inclusionof paragraphs (2) and (3)dependent upon the employee's status.16To pick upsomeworkclothes he had left behind and also his profitsharing check.17 It was stipulated thaton June 3,1969, about a week after the strike,Del Pozo tooka job with anothercompany.He worked there for 12 weeks.His pay was $2.52 perhour and he worked noovertime. At Apeco his paywas $2.73 per hourand in addition he worked overtime.It is neithercontendednor concludedthat this other position was a "regular andsubstantially equivalent position"to that heldby Juan at Apeco.18The samechangeoccurredon cross-examination. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDthan was being recognized, and that these were deterrentsto him if they remained the same . . . that he was deservingof a promotion because of the work he was doing, apromotion to assistant foreman or such." McGoverncontinued that it was after this that Walsh explainedApeco's policies of personnel and wage review.Del Pozo's statement does not amount to a demand.Certainly, it shows what Del Pozo would like if he werereemployed but it may not reasonably be interpreted toamount to a condition laid down by Del Pozo forreemployment.H.Vacancies Existed at Apeco after May 27, 1969until after the Del Pozos applied for ReinstatementThe parties stipulated as follows:At all times material herein sufficient vacancies existedat American Photocopy Equipment Company to enablereinstatement of Juan Del Pozo and Lydia Del Pozoprior to the time either of them found any regular orsubstantially equivalent employment.MR. TREACY: . . . I do so stipulate with the tworeservations that there was a lapse of time after thepicketing terminated before anyone could have beencalled and, secondly, that recently there has been acurtailment of employment. But other than that I dostipulate.. . .MR MILLER: I accept the reservations.Accordingly and on the record as a whole, it is found thatat all times on and after May 27, 1969 until the time of thehearing there existed at Apeco a sufficient number ofvacancies to enable Apeco to reinstate the Del Pozos.ANALYSIS AND CONCLUSIONS1.The Del Pozos made an unconditional requestfor reemploymentRespondent in one sentence in its brief contends that"credibility rests with Apeco as to Del Pozo's conditionaloffer to return to work, if, indeed, it can be construed as anoffer at all." This is a vague contention, is not amplified andis of no material assistance in resolving this question.The General Counsel erroneously contends that theevents of the May 27 meeting constitute "the necessaryunconditional request for reinstatement on behalf of allstriking employees, including the Del Pozos." It has alreadybeen found that both Del Pozos were permanently replacedduring the strike. That the May 27 agreement between theUnion and Apeco was not an unconditional request foremployment for replaced strikers is self-evident. The firstsentence of paragraph 4 specifically excluded replacedstrikers from those strikers who were to be called back asneeded. Further, under paragraph 4 the Union agreed thatreplaced strikers were required to "apply for employment atApeco."This appears to be clearly a condition toreemployment. Thus it is concluded that as to the DelPozos and the other replaced strikers the agreement was notan unconditional application for reemployment. SeeMississippi Steel Corporation,169 NLRB No. 96, page 31 of19Cf.Indiana Ready Mix Corporation,141 NLRB 651.20 SeeN.L.R.B. v. Erie Resistor Corp.,373 U.S. 221, 223;N.LR.B. v.TXD (ULP strikers);EFCO Manufacturing Inc.,108 NLRB245, 248.The question now for resolution is whether the Del Pozosapplied for employment, as required by paragraph 4. Theagreement lays down no form that the application musttake. There is no law, nor is the Examiner aware of any casethat specified the form that the application must take. Theone requirement is that the applicationmust beunconditional. 19 In the loose relationship that existsbetween employer and employee considerable latitude maybe expected in the determination of what constitutes anapplication. InN.L.R.B. v. Fleetwood Trailer Co.,389 U.S.375, the Supreme Court said at page 380 "the right toreinstatement does not depend upon technicalities relatingto application." Cf.Albritton Engineering Corporation,138NLRB 940, 956.Lydia Del Pozo applied unconditionally for employmentin response to the questions put to her by McGovern inearly June 1969. The Company was actively solicitinginformation of the strikers as to their availability for work.She answered she was available. There is no doubt thatunder these circumstances she was applying for work andApeco was aware of it. No conditions were attached to herresponse.Similarly, Juan applied for work when McGovern in hispresence asked Lydia if she wanted to come back and Juansaid,"What happens with me?" Only one reasonableconclusion can be drawn from Juan's question, he wasasking about employment for himself. Apeco was fullyaware of that fact since the question was put in connectionwith the survey Apeco was making addressed to Lydia andher availability for work. Juan attached no conditions. ThatJuanwas seeking employment is supported by hisquestioning of Walsh the following week, when he askedthe personnel manager why others were called back to workand not he.Accordingly, from the foregoing and the record as awhole it is found that the Del Pozos during the first 2 weeksof June 1969 made unconditional applications for reem-ployment.2.The Del Pozos were entitled to full reemploy-ment unless substantial business reasons to thecontrary existedIt is clear from the foregoing that on May 27, the DelPozos had the status of economic strikers who hadpermanently been replaced. Further, it has been found thatthe Del Pozos individually made unconditional requests forreinstatement in the first 2 weeks of June 1969, at whichtime jobs at Apeco were available to which the Del Pozoscould have been assigned. Under these conditions andunder established Board and Court principles, the DelPozos were entitled to full reinstatement, unless they had inthe interim acquired regular and substantially equivalentemployment elsewhere, or unless the employer demon-strates legitimate and substantial business reasons forrefusing to offer reinstatement.20 There is no showing thatthe Del Pozos, up to the time of the hearing, had acquiredGreat Dane Trailers Co.,388 U.S. 26, 34;N.LR.B. v. Fleetwood Trailer Co.,389 U.S. 375, 378;The Laidlaw Corporation,171NLRB No. 175, affd. AMERICAN PHOTOCOPY EQUIPMENTregular and substantial equivalent employment elsewhere.Apeco however,contends that there exists "legitimate andsubstantial business reasons for the failure to reemploy theDel Pozos." We shall now treat with that contention.3.Apeco did not consider nor rely upon picketlinemisconduct in the replacement of Juan DelPozo, or in the failure to reinstate himAs stated above, Walsh testified that Del Pozo was notcalled back by Apeco because he was reported to have used"very abusive and vile language" on the picket line.21 Therecord clearly shows that Del Pozo's picket line conductwas not considered either with regard to his replacement orin connectionwith the failure to reinstate him. It isconcluded that the reason advanced by Apeco is pretextualand an afterthought.Apeco's list of replaced strikers given to the Board inJune 1969 shows May 5, 1969, for the date of replacementofDel Pozo. This was the first day of the strike. It hasalready been found that Apeco knew or should have knownof Del Pozo's picket line conduct from that first day. Walshassertedthat the decision to replace strikers was made whilethe strike was in progress and on the basis of misconduct.Yet, in a swornstatementgiven to a Board representativeon June 25, 1969, Walsh stated that the replacement of thestriking employees was "done on a random selection on thebasis of what jobs had to be done and what new hires wereavailable."When shown thisstatementat the hearingWalsh testified the statement was true when made and stilltrueas of the time of the hearing. On cross-examination,Walsh affirmed that nothing in his statement referred tomisconduct on the picket line. Then when asked which wasthe truth, the strikerswere"replaced based upon yourproduction needs, or replaced upon misconduct?" Walshresponded, "Both are true." The answer to the last questionis notcredited. Accordingly, from the foregoing and on therecord as a whole,it isfound that misconduct on the picketline wasnot a factor in the replacement of Del Pozo as anApeco employee.A similar conclusion is drawn with regard to thereinstatementofDel Pozo. During the period from lateMay to late June, 1969, there were many instances whereApeco and the Union, and Apeco and striking employeesheld conversations and had dealings concerning reinstate-ment. The evidence shows that at no time during this periodwas misconduct on the picket line mentioned by Apeco.22Thereisnoquestion that a matter considered so vital to theissue discussed would under normal conditions be men-tioned. Apeco offers no explanation for its failure to bringup the matter of the misconduct. In view of Apeco's failureto refer to this important factor when it was pertinent andmaterial todo so, it is reasonable to conclude that Apecodid not consider misconduct to be significant in relation to,nor rely upon misconductas a basisfor the refusal of(C A 7) 414F 2d 99,c d. Feb 24, 1970, 73 LRRM 2537,AmericanMachinery Corporation,174 NLRBNo. 25 affd (C A 5) April 15, 1970,No. 2728321Walsh's testimony in support of this contention is not credited22There follows a partial but significant list of these instances (a) theconversations between Loewenberg and Curley dealing with ending thestrike and requesting the return of the strikers, (b) the negotiations of May27 and the written agreement executed by the Union and Apeco, (c) the177reinstatement.KohlerCo.,128NLRB 1062, 1239(Gunderson)modified in other respects 1962 (C.A.D.C.) 300F. 2d 699;Terry Coach Industries, Inc.,166 NLRB 563, In.10;Marydale Products Company, Inc.,1232, 1235, affd. 1963(C.A. 5) 311 F.2d 890. The proffer of false and unconvinc-ing reasonsby Apeco forfailure to reinstate Del Pozo, andthe failure to offer legitimate reasons leads to the inferencethat Apeco refused to offer him reinstatement because ofhis union activities.23 Having found that Apeco did notconsider Juan's conduct sufficient basis for refusal toreinstate him when he applied in June for reemployment,there is no warrant for permitting Apeco (a) to refuse toreinstate him now on those grounds or (b) to assert nowthat it did refuse to reinstate him on those grounds.Apeco stated that its reason for not reinstating Lydia DelPozo was that Juan "was such an outrageously violent andinsulting individual . . . it would just not [have been]tenable, possible to take her back and not him." It has beenshown that at the time of possible reinstatement, Apeco didnot consider that Juan to be so bad an individual. Thestatedreason for the failure to reemploy Lydia isgroundless and falls. Thus, the record shows that Apeco hasfailed to show any legitimate reason why Lydia as aneconomic striker should not have been reinstated.It is clear from the foregoing that Apeco has shown nolegitimate and substantial business justification for notoffering full reinstatement to the Del Pozos. Such refusal toreinstate is an unfair labor practice without reference tointent or improper motivation. Its effect is to discourageemployees from exercising their rights to organize andstrike as guaranteed by Section 7 and 13 of the Act as laiddown in theFleetwood, LaidlawandAmerican Machinerycasessupra.In accordance with the foregoing and on therecord as a whole it is found that Apeco by their refusal toreinstate the Del Pozos violated Section 8(a)(3) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above in sectionIII, occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Apeco is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By failing to offer fullreinstatementto Lydia DelPozo and Juan Del Pozo who were economic strikers whensurvey among the replaced employees,(d) the telephone conversationbetweenMcGovernand the Del Pozos,(e) the personal interview betweenMcGovern and the Del Pozos, and (f)the personal interview ofWalsh andMcGovern withJuan Del Pozo23Cf language of the CourtinShattuck Denn MiningCo v N L R B,362 F 2d 466, 470 (C A 9, 1966),BettsBaking Co v NLRB,380 F 2d199,205 (C A 10, 1967) 178DECISIONS OF NATIONALLABOR RELATIONS BOARDopenings and vacancies were available after each had madean unconditional request for reinstatement, Respondenthas discriminated with respect to their hire, tenure, andterms and conditions of employment, thereby discouragingmembership in the Union, and has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, Respondent has alsointerfered with, restrained, and coerced its employees in theexercise of their Section 7 rights and thereby has engagedand is engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.5.The said unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it is recommended that Respondent ceaseand desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by refusing to reinstate Lydia Del Pozoon June 5, 1969 and Juan Del Pozo on June 12, 1969,24 it isrecommended that Apeco offer each of them immediateand full reinstatement to his or her former or substantiallyequivalent position, without prejudice to his or her seniorityor other rights and privileges, and make each of them wholefor any loss of earnings each may have suffered as a resultof the discriminatory failure to reinstate each by paymentto each of a sum of money equal to that which eachnormally would have earned as wages from the date of therefusal of reinstatement to the date of Respondent's offer ofreinstatement, less net earnings of each during such period,with backpay and interest thereon to be computed in themanner prescribed by the Board inF.W. Woolworth Co.,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,138NLRB 716.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERTheRespondent,American Photocopy EquipmentCompany, Evanston, Illinois, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf ofIndustrialWorkers Union, Local #8, affiliated with theLaborers International Union, or any other labor organiza-tion,by failing to reinstate strikers who had made anunconditional application for reemployment to existingvacancies, or in any other manner discriminating againstthem in regard to their hire, tenure, or any terms orconditions of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Juan Del Pozo and Lydia Del Pozoimmediate and full reinstatement to his or her former orsubstantiallyequivalent position,without prejudice toseniority or other rights and privileges, and make eachwhole for anyloss of earningseach may have suffered as aresult of the unlawful failure to reinstate each in the mannerset forth in the section of this Decision entitled "TheRemedy."(b)Preserve and upon request make available to theBoard anditsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary in determining the amount due as backpay.(c) Post at its plant in Evanston,Illinois, copies of thenotice attached hereto and marked "Appendix." 25 Copiesof said notice, on forms to be provided by the RegionalDirector for Region 13 (Chicago,Illinois) shall, after beingduly signed by an authorized representative of theRespondent, be posted by Respondent immediately uponreceipt thereof and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the said Regional Director in writing, within 20days from the date of this Decision and RecommendedOrder, what steps the Respondent has taken to complyherewith.2624Thesedates arearbitrarilyset. Therecordshows that theMcGovern/DelPow telephoneconversationduringwhichLydiarequester'reemploymentoccurred during thefirstweek in June;the personalconversation between them at the plant duringwhichJuan requestedreemployment occurreda week later.25 In the event no exceptions are filed as providedby Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes.In the eventthatthe Board'sOrderis enforced by a judgmentof a UnitedStates CourtofAppeals,thewords in the notice reading"Posted by Order of theNational LaborRelationsBoard"shallbe changedto read, "PostedPursuant to a Judgment of the United States Courtof AppealsEnforcingan Order of the National LaborRelations Board."26 In the event these recommendations are adopted by the Board, thisprovision shall be modifiedto read:"Notify theRegional Director forRegion 13, in writing, within 10daysfrom receipt of thisOrder,what stepsthe Respondenthas taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activitieson behalf of Industrial Workers Union Local #8,affiliated with the Laborers International Union, or anyother labor organization, by failing to reinstate strikerswho had made an unconditional application forreemployment to existing vacancies, or in any othermanner discriminating against them with respect totheirhire,tenure,or any term or condition ofemployment.WE WILL NOT in any like or related manner interfere AMERICAN PHOTOCOPY EQUIPMENTwith,restrain,or coerce our employees in the exercise ofrights guaranteed in Section7 of the Act.WE WILLoffer to Juan Del Pozoand LydiaDel Pozoimmediate and full reinstatement to his or her former orsubstantially equivalent position,without prejudice tohis and her seniority or vacation or other rights andprivileges, and will make each whole for any loss ofearnings suffered as a result of the discriminationagainst them.AMERICAN PHOTOCOPYEQUIPMENT COMPANY(Employer)DatedBy179(Representative)I(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 881U.S.Courthouseand Federal Office Building, 219 S.DearbornStreet,Chicago,Illinois60604,Tel.312-353-7572.0